EXHIBIT 10.1

EXECUTION VERSION

THIRD AMENDMENT AGREEMENT to that certain Asset Pledge Agreement dated
January 10, 2013 (this “Amendment Agreement”) entered into by and among Kansas
City Southern de México, S.A. de C.V. (“KCSM”), Arrendadora KCSM, S. de R.L. de
C.V. (“Arrendadora”), Highstar Harbor Holdings México, S. de R.L. de C.V.
(“HHH”), MTC Puerta Mexico, S. de R.L. de C.V. (“MTC”), and Vamos a México, S.A.
de C.V. (“VAM” and together with KCSM, Arrendadora, HHH and MTC, the “Pledgors”
and each a “Pledgor”), JPMorgan Chase Bank, N.A., as Collateral Agent, acting on
its own behalf and on behalf and for the benefit of the Secured Parties as
pledgee (hereinafter, together with its successors or assigns, the “Pledgee”,
and together with the Pledgors the “Parties”) (capitalized terms used and not
defined herein shall have the meanings ascribed to them in the Original Asset
Pledge Agreement (as defined below)).

RECITALS

WHEREAS, on August 30, 2010, KCSM, as borrower, entered into a Credit Agreement
for the maximum principal amount of US$100,000,000.00 (one hundred million
dollars 00/100, currency of the United States of America) (the “Original Credit
Agreement”), with various financial institutions and other persons from time to
time parties thereto or that subsequently became parties thereto (including
their successors and assigns) as lenders, The Bank of Nova Scotia, as
administrative agent, Scotiabank Inverlat, S.A., Institución de Banca Múltiple,
Grupo Financiero Scotiabank Inverlat as Collateral Agent, and The Bank of Nova
Scotia and Banc of America Securities LLC, as joint lead arrangers and joint
bookrunners.

WHEREAS, on August 30, 2010, Scotiabank Inverlat, S.A., Institución de Banca
Múltiple, Grupo Financiero Scotiabank Inverlat and the Pledgors entered into a
Pledge without Transfer of Possession Agreement (Contrato de Prenda sin
Transmisión de Posesión (the “Original Asset Pledge Agreement”), under which the
Pledgors granted a first priority lien in favor of Scotiabank Inverlat, S.A.,
Institución de Banca Múltiple, Grupo Financiero Scotiabank Inverlat, acting as
pledgee, in respect of the Pledged Assets, to secure the due and punctual
performance of the Obligations. A copy of the Original Asset Pledge Agreement
(without exhibits) is attached hereto as Exhibit “A”.

WHEREAS, on February 15, 2011, Scotiabank Inverlat, S.A., Institución de Banca
Múltiple, Grupo Financiero Scotiabank Inverlat, acting as pledgee, and the
Pledgors entered into an amendment agreement of the Original Asset Pledge
Agreement, to the effect of substituting Exhibit E of the Original Asset Pledge
Agreement, (the “First Amendment to the Original Asset Pledge Agreement”). A
copy of the First Amendment to the Original Asset Pledge Agreement (with exhibit
A solely) is attached hereto as Exhibit “B”.

WHEREAS, on September 30, 2011, KCSM, as borrower, entered into an Amended and
Restated Credit Agreement to amend and restate the Original Credit Agreement in
its entirety, including but not limited to, increase the maximum principal
amount to US$200,000,000.00 (two hundred million dollars 00/100, currency of the
United States of America) (the “First Amended



--------------------------------------------------------------------------------

and Restated Credit Agreement”), with various financial institutions and other
persons from time to time parties thereto (including their successors and
assigns) as lenders, JPMorgan Chase Bank, N.A., as administrative agent and as
collateral agent, JPMorgan Securities, LLC and Merrill Lynch, Pierce, Fenner &
Smith, Incorporated, as joint lead arrangers and joint bookrunners, JPMorgan
Securities LLC as Syndication Agent, BBVA Bancomer, S.A., Institución de Banca
Múltiple, Grupo Financiero BBVA Bancomer as joint bookrunner and
co-documentation agent and Bank of America N.A. as co-documentation agent.

WHEREAS, on September 30, 2011, Scotiabank Inverlat, S.A., Institución de Banca
Múltiple, Grupo Financiero Scotiabank Inverlat, acting as substituted pledgee,
the Pledgee, acting as substitute pledge and the Pledgors, as pledgors entered
into an Assignment and Amendment Agreement (Contrato Modificatorio y de Cesión)
to the Original Asset Pledge Agreement (the “Assignment and Amendment Agreement”
and the Original Asset Pledge Agreement as amended by the First Amendment to the
Asset Pledge Agreement and the Assignment and Amendment Agreement, the “Asset
Pledge Agreement”), under which Scotiabank Inverlat, S.A., Institución de Banca
Múltiple, Grupo Financiero Scotiabank Inverlat assigned all its rights and
obligations under the Asset Pledge Agreement in favor of the Pledgee, and to
amend certain terms and conditions of the Asset Pledge Agreement, resulting from
the execution of the First Amended and Restated Credit Agreement. A copy of the
Assignment and Amendment Agreement (without exhibits) is attached hereto as
Exhibit “C”.

WHEREAS, on November 29, 2012, KCSM, as borrower, various financial institutions
and other persons from time to time parties thereto or that subsequently become
parties thereto (including their successors and assigns) as lenders, JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent, JPMorgan
Securities, LLC and Merrill Lynch, Pierce, Fenner & Smith, Incorporated, as
joint lead arrangers and joint bookrunners, JPMorgan Securities LLC, as
syndication agent and BBVA Bancomer, S.A., Institución de Banca Múltiple, Grupo
Financiero BBVA Bancomer and Bank of America, N.A., as co-documentation agents,
entered into a Second Amended and Restated Credit Agreement to amend and restate
the First Amended and Restated Credit Agreement in its entirety (the “Second
Amended and Restated Credit Agreement”, and Original Credit Agreement as amended
and restated by the First Amended and Restated Credit Agreement and the Second
Amended and Restated Credit Agreement, the “Credit Agreement”). A copy of the
Second Amended and Restated Credit Agreement (without exhibits) is attached
hereto as Exhibit “D”.

WHEREAS, the Parties hereto are entering into this Amendment Agreement to modify
several clauses of the Asset Pledge Agreement, in order to reflect certain terms
of the Second Amendment and Restated Credit Agreement.

REPRESENTATIONS

 

  I. Each of the Pledgors hereby represents and warrants that:

 

2



--------------------------------------------------------------------------------

(a) Arrendadora, HHH and MTC are each a limited liability company with variable
capital (sociedad de responsabilidad limitada de capital variable), and KCSM and
VAM are each a corporation with variable capital (sociedad anónima de capital
variable), duly organized and validly existing under the laws of the United
Mexican States (“Mexico”) and is in compliance of its corporate and any other
obligations under the laws of the jurisdiction of its organization.

(b) It has the corporate power and authority to enter into this Amendment
Agreement and has obtained all required corporate authorizations and approvals
to perform its obligations in the terms provided hereunder.

(c) Its attorney-in-fact is duly authorized to enter into this Amendment
Agreement, which authority has not been revoked or modified in any manner
whatsoever.

(d) The execution and performance of this Amendment Agreement and the granting
of the pledge under the Asset Pledge Agreement do not violate its by-laws or any
other documents or any law, regulation, judgment or order applicable to it or
any contract, agreement, deed or other instrument to which it is a party or to
which its rights and properties are subject or result in the creation or
imposition of any lien, claim or rights of third parties upon or with respect to
any such properties, other than the pledge under the Asset Pledge Agreement.

(e) It is the legal and beneficial owner, free of any lien, encumbrances or
ownership limitations (except for the pledge and security interest created under
the Asset Pledge Agreement) of the Pledged Assets.

(f) It is willing to enter into this Amendment Agreement in order to amend
several clauses of the Asset Pledge Agreement, in order to reflect certain terms
of the Second Amended and Restated Credit Agreement.

(g) Other than as described herein, the execution of this Amendment Agreement
does not affect the first priority security interest in the Pledged Assets
granted under the Asset Pledge Agreement to secure the due and prompt
satisfaction of any and all of the Obligations and all the necessary actions to
perfect and protect such security interest have been taken.

(h) Except as expressly stated herein, no consent of any other person and no
authorization, permit, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required (i) for the
Pledgors to execute this Amendment Agreement and to maintain the pledge by the
Pledgors of the Pledged Assets pursuant to the Asset Pledge Agreement or for the
execution or performance of this Amendment Agreement by the Pledgors, (ii) for
the perfection or maintenance of the pledge on the Pledged Assets created under
the Asset Pledge Agreement (including the first priority nature of such pledge)
or (iii) to exercise the remedies in respect of the Pledged Assets pursuant to
the Asset Pledge Agreement.

 

3



--------------------------------------------------------------------------------

(i) By executing this Amendment Agreement, it expressly recognizes the existence
of the Secured Parties and the legal capacity of the Pledgee to act as
Collateral Agent on behalf and for the benefit of Secured Parties in the
execution of this Amendment Agreement and under the Asset Pledge Agreement, and
the legal capacity and authority of its respective representatives to execute
this Amendment Agreement.

 

  II. The Pledgee hereby represents and warrants that:

(a) It is a national association legally organized and validly existing under
the laws of the United States of America, acting on behalf and for the benefit
of the Secured Parties, as Collateral Agent pursuant to the terms of the Credit
Agreement.

(b) Its representative is duly authorized to enter into this Amendment
Agreement, which authority has not been revoked or modified in any manner
whatsoever.

NOW, THEREFORE the Parties have agreed to the following:

CLAUSES

FIRST. Amendments to the Asset Pledge Agreement.

Effective as of the date hereof, the Parties hereby agree to amend certain
clauses of the Partnership Interest Pledge Agreement, as described below:

(a) Clause Fifth, first paragraph, is hereby amended to read as follows:

Clause Fifth. Covenants.

During the effectiveness of this Agreement, each Pledgor shall:

(b) Clause Seventh, section (a), is hereby amended to read as follows:

Clause Seventh. Continuing Pledge; Term. (a) The pledge without transfer of
possession granted hereunder shall be in effect and may not be cancelled or
reduced prior to the Termination Date, except, as to any specific Pledged
Assets, to the extent a Disposition of such Pledged Assets is permitted by the
Loan Documents and is consented by the Pledgee.

Notwithstanding the foregoing, the pledge created hereunder shall be terminated,
released and discharged, prior to the Termination Date (as defined in the Credit
Agreement), pursuant to Section 9.12 of the Credit Agreement.”

(c) Clause Sixteenth, is hereby amended to read as follows:

 

4



--------------------------------------------------------------------------------

Clause Sixteenth. Release of Pledge. (i) Promptly after the occurrence of the
Termination Date, or (ii) as soon as reasonably practicable after the receipt by
the Pledgee of a written notice from the Borrower stating that an Investment
Grade Period (as defined in the Credit Agreement) has commenced and provided
that no Event of Default (as defined in the Credit Agreement) shall have
occurred and be continuing, the Pledgee agrees to execute any documents that are
necessary in order to release the pledge created hereunder, at the cost and
expense of the Pledgors. The Pledgee shall not be required to make any
representations or warranties in any such release documents.

SECOND. Registration of this Amendment Agreement.

(a) The Pledgors hereby agree to:

(1) formalize this agreement before a Notary Public in Mexico on the date
hereof;

(2) file for registration, within fifteen (15) calendar days following the date
hereof (with such extensions as the Pledgee may grant in its sole discretion),
this Amendment Agreement before the Railroad Registry (Registro Ferroviario
Mexicano) and the Public Registry of Commerce (Registro Público de la Propiedad
y de Comercio);

(3) file this Amendment Agreement for registration with the Registry of
Guaranties on Movable Assets within fifteen (15) calendar days following the
date hereof (with such extensions as the Pledgee may grant in its sole
discretion); and

(4) obtain and deliver to the Pledgee written confirmation, in terms
satisfactory to the Pledgee, of the registration of this Amendment Agreement
with (i) the Railroad Registry and the Registry of Guaranties on Movable Assets,
within thirty (30) Business Days from the date of its filing before the RFM and
the Registry of Guaranties on Movable Assets, respectively (with such extensions
as the Pledgee may grant in its discretion), and (ii) the Public Registry of
Commerce, within one hundred and twenty (120) calendar days from the date of its
filing before the Public Registry of Commerce (with such extensions as the
Pledgee may grant in its sole discretion).

THIRD. Ratification of the Terms of the Asset Pledge Agreement.

The Parties agree and confirm that the only amendments to the Asset Pledge
Agreement are those set forth in this Amendment Agreement. The Pledgors and the
Pledgee hereby confirm and ratify all of the terms and conditions of the Asset
Pledge Agreement which are, and continue to be, in full force and effect.

FOURTH. No Novation.

 

5



--------------------------------------------------------------------------------

The execution of this Amendment Agreement shall not constitute (i) a novation
(novación) of the obligations of the Pledgors and the Pledgee under the Asset
Pledge Agreement or (ii) a novation (novación), modification or payment of the
Obligations.

FIFTH. Notices.

(a) All notices and other communications related to this Amendment Agreement,
shall be in writing, in the English and Spanish languages, and shall be
delivered or sent to the domiciles or facsimile numbers set forth below, or in
any other domicile or facsimile number designated by each party or its
representatives by written notice to the other party. Such notices and
communications shall be delivered or sent (i) by hand, (ii) by courier, or
(iii) by facsimile. The parties for such effects designate the following
domiciles:

The Pledgors:

Kansas City Southern de México, S.A. de C.V.

Arrendadora KCSM, S. de R.L. de C.V.

Highstar Harbor Holdings México, S. de R.L. de C.V.

MTC Puerta México, S. de R.L. de C.V.

Vamos a México, S.A. de C.V.

Montes Urales No. 625

Col. Lomas de Chapultepec

11000, México D.F.

Facsimile: (5255) 9178 5600 ext. 22179

Telephone: (5255) 9178 5647

Attention: Legal Department (Departamento Jurídico)

The Pledgee:

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

1111 Fannin, Floor 10

Houston, Texas 77002

Telephone: (713) 750 1882 / (713) 427 6530

Facsimile: (713) 750 2938

Attention: Colton Rainey/Jide Williams

cc: JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Facsimile: (212) 270-5100

Attention: Matthew Massie

 

6



--------------------------------------------------------------------------------

(b) Any Party may change its domicile to receive notices pursuant to this
Amendment Agreement by giving written notice not less than five (5) Business
Days prior to the date on which such change shall become effective in accordance
with the provisions of this Clause.

(c) Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when the confirmation of transmission thereof is received by the transmitter;
provided that, as long as it is authorized by applicable law, the impossibility
of delivering notices due to changes in the addresses that have not been
notified to the other Party hereto, or the refusal of any party to accept any
notice, shall be considered received on the date of such delivery to the prior
address or refusal to accept a notice.

SIXTH. Governing Law and Jurisdiction.

This Amendment Agreement shall be governed by and construed in accordance with
the federal laws of Mexico. For the interpretation, construction, performance
and enforcement of this Amendment Agreement, the Parties irrevocably submit to
the jurisdiction of the federal courts located in the Federal District, and
waive any right to any jurisdiction to which they may be entitled by reason of
their respective present or future domicile.

[signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties execute this Amendment Agreement as of the date
first above written.

 

PLEDGOR KANSAS CITY SOUTHERN DE MÉXICO, S.A. de C.V. /s/ Edgar Aguileta
Gutiérrez

BY: Edgar Aguileta Gutiérrez

TITLE: Attorney-in-Fact

PLEDGOR ARRENDADORA KCSM. S. DE R.L. DE C.V. /s/ Edgar Aguileta Gutiérrez

BY: Edgar Aguileta Gutiérrez

TITLE: Attorney-in-Fact

PLEDGOR

HIGHSTAR HARBOR HOLDINGS

MEXICO, S. DE R.L. de C.V.

/s/ Edgar Aguileta Gutiérrez

BY: Edgar Aguileta Gutiérrez

TITLE: Attorney-in-Fact

 

8



--------------------------------------------------------------------------------

PLEDGOR MTC PUERTA MEXICO, S. DE R.L. de C.V. /s/ Edgar Aguileta Gutiérrez

BY: Edgar Aguileta Gutiérrez

TITLE: Attorney-in-Fact

PLEDGOR VAMOS A MÉXICO, S.A. de C.V. /s/ Edgar Aguileta Gutiérrez

BY: Edgar Aguileta Gutiérrez

TITLE: Attorney-in-Fact

 

9



--------------------------------------------------------------------------------

THE PLEDGEE

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent, acting on its own behalf and

on behalf and for the benefit of the Secured Parties

/s/ Argel Becerra Adame

BY: Argel Becerra Adame

TITLE: Attorney-in-Fact

 

10



--------------------------------------------------------------------------------

Exhibit “A”

Original Asset Pledge Agreement (without exhibits)

 

11



--------------------------------------------------------------------------------

Exhibit “B”

First Amendment to the Asset Pledge Agreement (with exhibit A solely)

 

12



--------------------------------------------------------------------------------

Exhibit “C”

Assignment and Amendment Agreement (without exhibits)

 

13



--------------------------------------------------------------------------------

Exhibit “D”

Second Amended and Restated Credit Agreement (without exhibits)

 

14